Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2022

                                     No. 04-22-00545-CR

                                    Santos Javier LOPEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                               Trial Court No. 2020-0276-CR
                                       , Judge Presiding


                                       ORDER

       Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief was filed December 21, 2022.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court